
	
		I
		112th CONGRESS
		1st Session
		H. R. 2544
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Ms. McCollum
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To increase the statutory limit on the public debt,
		  increase job creation, and reduce projected medium and long-term Federal budget
		  deficits and debt.
	
	
		1.Short titleThis Act may be cited as the
			 Don’t Default on America’s Debts and
			 Destroy American Jobs Act of 2011.
		2.Increase in
			 statutory limit on the public debtSubsection (b) of section 3101 of title 31,
			 United States Code, is amended by striking out the dollar limitation contained
			 in such subsection and inserting in lieu thereof
			 $16,700,000,000,000.
		3.Sense of
			 CongressIt is the sense of
			 Congress that the Congressional recess scheduled for August 2011 should be
			 cancelled and that Congress should remain in official session until legislation
			 is passed to—
			(1)increase job
			 creation and reduce unemployment; and
			(2)reduce projected
			 medium- and long-term Federal budget deficits and debt.
			
